Exhibit A
  Absentee Ballot Signature Matching in Georgia: Statistical Analysis and Report




                         Expert Report of Jason Sorens, Ph.D.
Director of the Center for Ethics in Business and Governance at Saint Anselm College

               Georgia Republican Party, Inc. v. Raffensperger, et al.,
              U.S. District Court for the Northern District of Georgia

                                December 10, 2020
                                       EXPERT QUALIFICATIONS

         I am currently the Director of the Center for Ethics in Business and Governance at Saint
Anselm College, a role that involves both program administration and the production of social
science research for publication in peer-reviewed journals. I taught in the Government Department
at Dartmouth College from 2013 to 2019. In addition to teaching, I have served as the President
of Ethics & Economics Education of New England (an organization dedicated to raising ethical
and economic literacy) since 2014. I specialize in public policy, voting behavior, and elections,
both in the United States and in other advanced industrial democracies, using quantitative,
statistical, and experimental research methods. I have extensive experience working with both
individual-level survey data and aggregate election data, and with estimating the effects of
electoral systems on electoral outcomes.

        I received by Ph.D. in Political Science from Yale University and my B.A. in Economics
and Philosophy with Honors from Washington and Lee University. I have taught courses at Yale,
the University at Buffalo-SUNY, and Dartmouth College: I taught voting methods and behavior
as part of comparative policies and American politics classes at Buffalo and Dartmouth from 2005
to 2019, and I have taught statistical research methods both as a separate course at Yale in 2004
and as a component of virtually all my other classes. Additional information about my professional
experience as a political scientist and statistical researcher, including prior expert testimony,
publications, and affiliations, can be found in my curriculum vitae, attached as Appendix A.

        I have been asked by attorneys for Plaintiffs to examine records of absentee ballot
rejections in Georgia general elections and to determine whether there exist any statistical
anomalies related to rejections of absentee ballots due to signature defects. I have also been asked
to evaluate any statistical anomalies over time.

         In order to perform this analysis, I have reviewed county-level cast absentee ballot data,
including rejected absentee ballots records, from the general elections held in Georgia in 2016,
2018, and 2020. Data on the cast ballots for the 2016, 2018, and 2020 Georgia elections is
available          from         the       Georgia          Secretary         of         State,       at
https://elections.sos.ga.gov/Elections/voterabsenteefile.do. I wrote computer code to determine
the statistical likelihood of obtaining patterns of absentee ballot rejection rates like those found in
Georgia.1 My analysis is guided by my training and experience as a political scientist and
statistical researcher, including my work with voting data, voting methods, and elections.2

        I am being compensated for my time in preparing a report and preparing or providing any
testimony. My billing rate is $215 for services performed in connection with this matter. In
addition, I will be reimbursed for all reasonable out-of-pocket expenses incurred in connection
with my analyses and testimony in this case. My compensation is not dependent on the outcome
of this matter or the opinions expressed.


1
  My statistical analysis is available from counsel upon request.
2
  My conclusions stated herein are based upon my review of the information available to me at this time. I reserve the
right to alter, amend, or supplement these conclusions based upon further study or based upon the availability of
additional information.

                                                          1
                         SUMMARY OF FINDINGS AND ANALYSIS

       The following is a report of my empirical findings and analysis, which demonstrates:

      1.      Ballot rejection rates due to signature mismatch have drastically decreased in
Georgia over the past three election cycles.

        2.      The past three election cycles show that ballot rejection rates due to signature
mismatch differ statistically significantly across counties, strongly demonstrating that the
signature matching process is being applied unequally across the state. The disparity in rejection
rates between counties cannot be explained by population size or a county’s geographic location
within the state.

       3.      The likelihood of obtaining the rejection rates reported in multiple Georgia counties
via normal statistical variation is practically impossible, with a statistical likelihood of less than
0.01%. Further, the extremely low number of rejected absentee ballots for missing signatures,
combined with extremely low number of rejected absentee ballots for signature mismatch, supports
the conclusion that these counties are likely doing limited or even no signature verification.

                                         BACKGROUND

         Georgia’s November 2020 election featured a general and a special election to fill each of
its two U.S. Senate seats. Over 1.3 million absentee votes were cast in the November 2020
election, approximately one quarter of all votes cast. However, no candidate for either of Georgia’s
Senate seats received a majority of the votes cast. See November 3, 2020 General Election, Ga.
Sec’y of State Brad Raffensperger (last updated Nov. 20, 2020, 3:37 PM),
https://results.enr.clarityelections.com/GA/105369/web.264614/#/summary.          The candidates,
therefore, must proceed to a run-off election, which is scheduled for January 5, 2021. See GA
Const. art. II, § 2, ¶ 2; O.C.G.A. § 21-2-501.

        As part of its absentee ballot voting procedure, Georgia law instructs county registrars and
clerks to conduct a signature match review on all absentee ballots submitted. Specifically, Georgia
law requires the following procedure:

               Upon receipt of each ballot, a registrar or clerk shall write the day
               and hour of the receipt of the ballot on its envelope. The registrar
               or clerk shall then compare the identifying information on the oath
               with the information on file in his or her office, shall compare the
               signature or mark on the oath with the signature or mark on the
               absentee elector’s voter registration card or the most recent update
               to such absentee elector’s voter registration card and application for
               absentee ballot or a facsimile of said signature or mark taken from
               said card or application, and shall, if the information and signature
               appear to be valid and other identifying information appears to be
               correct, so certify by signing or initialing his or her name below the
               voter’s oath. Each elector’s name so certified shall be listed by the


                                                  2
               registrar or clerk on the numbered list of absentee voters prepared
               for his or her precinct.

O.C.G.A. § 21-2-386(a)(1)(B).

       Under Georgia law, “[i]f the elector has failed to sign the oath, or if the signature does not
appear to be valid, or if the elector has failed to furnish required information or information so
furnished does not conform with that on file in the registrar’s or clerk’s office, or if the elector is
otherwise found disqualified to vote, the registrar or clerk shall write across the face of the
envelope ‘Rejected,’ giving the reason therefor.” O.C.G.A. § 21-2-386(a)(1)(C).

        Once an absentee ballot is rejected, the voter is given the opportunity to cure the problem
resulting in the rejection of the ballot by submitting an appropriate affidavit and a copy of one of
the accepted forms of identification. Id. If the ballot is cured, and the County Officials find “the
affidavit and identification to be sufficient, the absentee ballot shall be counted.” Id. However, if
no cure is completed, or the affidavit and identification are not found to be sufficient, the rejected
absentee ballot may not be counted in an election. Id.

         This procedure was modified in March 2020, by a “Compromise and Settlement
Agreement and Release” (the “Litigation Settlement”) in the case of Democratic Party of Georgia,
Inc., et al. v. Raffensperger, et al., Case No. 1:l 9-cv-05028-WMR (N.D. Ga. Mar. 6, 2020), ECF
No. 56-1.

        As relevant here, the Litigation Settlement imposed the following additional procedures
for signature matching:

               If the registrar or absentee ballot clerk determines that the voter’s
               signature on the mail-in absentee ballot envelope does not match any
               of the voter’s signatures on file . . . , the registrar or absentee ballot
               clerk must seek review from two other registrars, deputy registrars,
               or absentee ballot clerks. A mail-in absentee ballot shall not be
               rejected unless a majority of the registrars, deputy registrars, or
               absentee ballot clerks reviewing the signature agree that the
               signature does not match any of the voter’s signatures on file . . . . If
               a determination is made that the elector’s signature on the mail-in
               absentee ballot envelope does not match any of the voter’s
               signatures on file . . . , the registrar or absentee ballot clerk shall
               write the names of the three elections officials who conducted the
               signature review across the face of the absentee ballot envelope,
               which shall be in addition to writing “Rejected” and the reason for
               the rejection as required under OCGA 21-2-386(a)(1)(C). . . .

Id. § 3(a).

        That is, pursuant to the Litigation Settlement, a ballot may not be rejected for a signature
mismatch unless (i) it is reviewed by three County Officials, and (ii) at least two of those County
Officials agree that the signature on the absentee ballot envelope does not match the absentee


                                                   3
voter’s signatures on file. These procedures do not apply to absentee ballots where the envelope
signature matches a reference signature and is thus a valid, countable ballot.

                                            ANALYSIS

         The purpose of this report is to investigate whether there are statistical anomalies that
cannot be explained by chance alone in the county-level data on absentee ballot rejections due to
signature mismatch (pre-cure) or missing signatures. More precisely, it reports the results of
statistical analysis of county-by-county pre-cure signature rejections under the assumption (“null
hypothesis”) that each county’s absentee ballots are a random draw from the statewide population.
Rejecting this null hypothesis for a county implies that there is something significantly different
about that county’s absentee ballot rejections from those of other counties. The results show that
some counties report highly statistically significantly different absentee ballot rejection rates from
the statewide rate, and that these differences are so large that it is implausible to attribute them to
unusual voter demographics.

I.     DATA AND METHODS

        This report uses county-level absentee ballot rejections from the 2016, 2018, and 2020
election cycles. Specifically, two rejection quantities are investigated for each election: the number
of submitted absentee ballots, mail and electronic, that are rejected due to mismatched signatures,
and the number that are rejected due to missing signatures. These reported quantities are compared
to the expected quantities for each county, where the expected quantity for a county is the statewide
absentee ballot rejection rate multiplied by the number of ballots for that county. Specifically, the
statewide absentee ballot rejection rate is the number of absentee ballots rejected for a particular
reason (mismatch or missing) divided by the total number of absentee ballots submitted (accepted,
spoiled, and blank).




                                                  4
        Fig. 1: Number of Counties by Signature Mismatch and Missing Rates, 2020
      Another way to visualize the distribution of ballot rejection rates across the state is through
heatmaps. The two maps in Fig. 2 show how counties varied in their rates of rejection for both
mismatched and missing signatures. The legend values, which are raw ratios of rejections to total

                                                 5
ballots, show a highly skewed distribution of values. Most counties rejected no ballots, but among
counties that did reject at least one ballot, rejection rates were more typically in the 0.0005 to 0.004
range than below or above.




    Fig. 2: Heatmaps of Mismatch Rejection Rates (Left) and Missingness Rejection Rates (Right)

        To determine whether the quantity of rejections is statistically significantly different from
the norm in a county, a probability distribution suitable for rare event counts is assumed. I have
analyzed both binomial and Poisson distributions. They yield extremely similar results, but the
Poisson distribution is more suitable for this kind of data, and therefore the results reported in this
report employ the Poisson distribution.3 Notably, these approaches are more “conservative” in
finding statistically significant differences in highly skewed data of this kind than would be the
standard normal distribution (the familiar “bell curve”). Figure 1 shows histograms of absentee
ballot rejection rates by county for the 2020 election. They clearly do not resemble a normal curve.

        Comparing the actual count of rejected ballots to the expected count given a statewide
rejection rate, the number of absentee ballots sent in to the county, and a probability distribution
yields a “p-value,” which we can interpret as the statistical probability that this particular county
would yield a count of rejections so extreme if its ballots were simply a randomly drawn sample
from the state population of absentee ballots.

        This analysis was applied to all counties in Georgia, and I have surveyed all 159 counties
for anomalies. As a result, we need a correction for multiple tests, since investigating a hypothesis
100 independent times should yield a statistically significant result at the 99% confidence level
roughly once, on average, just due to normal statistical variation. As an example, suppose that you
investigate the relationship between eating different colors of jelly beans and some health outcome,
using random samples of human subjects. With 20 different colors tested, you should expect, on

3
  The Poisson distribution is more appropriate than the binomial when there is a known, large population and the
size of each sample drawn from that population is not very small, while the binomial distribution is more
appropriate for small sample sizes drawn from an indeterminate population.

                                                        6
average, that one of those tests will show a statistically significant result at the 95% confidence
level, even if the true effect of jelly bean consumption on the health outcome is zero.

       Therefore, to be even more conservative, this study corrected the statistical significance
level for multiple tests using the Sidak criterion, defined as 1 1 𝑘 , where k is the statistical
significance level chosen and n is the number of tests. In this case, there are 159 tests, and two
significance levels, p=0.001 (99.9% confidence level) and p=0.0001 (99.99% confidence level),
are employed.

II.    RESULTS

        In the November 3, 2020 general election, Georgia’s election officials rejected a mere 719
absentee ballots for mismatched signatures, a rejection rate of approximately 0.05%. By
comparison, the rejection rate for absentee ballots with mismatched signatures in the 2018 general
election was 0.09%—nearly twice what it was this year.

        More specifically, absentee ballot rejection rates for signature mismatch fell significantly
in the last three election cycles, from 0.2% in 2016 to 0.09% in 2018 to 0.05% in 2020. These
changes may be due to changes in state law that limited the criteria for rejecting absentee ballots,
but they could also be due to a dramatic rise in the quantity of absentee ballots to be reviewed
between 2018 and 2020. The total Georgia absentee ballot count rose from 232,021 in 2018 to
1,331,222 in 2020, an increase of 474%. Some county election boards may have been reluctant to
do careful signature matching when facing a much larger workload.

        At the same time, rejection rates for missing signatures were roughly constant: 0.07%
(2016), 0.1% (2018), and 0.1% (2020). But counties differed significantly from each other in
rejections for both criteria.

        In 2020, nine counties had signature mismatch rejections that we can be confident were
outside the statewide norm at the 99.99% confidence level. In other words, one could pick 10,000
random samples from the statewide population of absentee ballots, each of the size of the absentee
ballot sample of the county in question, and still not expect to find one with a rejection level as
extreme as that found in each of these counties. Cherokee, Cobb, DeKalb, and Fulton had
mismatch rejections far below what could be attributed to random statistical variation. Dougherty,
Gwinnett, Henry, Liberty, and Taylor had mismatch rejections far above what could be attributed
to random statistical variation. In addition, four counties were statistically significantly different
from the statewide norm at the still-high 99.9% confidence level. Muscogee was below the
statewide norm (it rejected zero ballots for mismatch or missing), while Clay, Decatur, and Lee
were above it.

        When it comes to rejections for missing ballots in 2020, six counties were far above the
norm at the 99.99% confidence level (Chatham, Dougherty, Fulton, Gwinnett, Peach, and
Spalding), and one was above the norm at the 99.9% confidence level (Clay). Seven counties were
far below the norm at the 99.99% confidence level (Cherokee, Clayton, Cobb, Douglas, Muscogee,
Paulding, and Richmond), while Rockdale was below the norm at the 99.9% confidence level
(Rockdale).


                                                  7
        More than half of counties reported no absentee ballot rejections, but in most cases there
were just not enough ballots in these counties to allow us to make a statistically significant
inference about deviation from the statewide norm. But Douglas, Muscogee, Paulding, and
Rockdale threw out zero ballots for either mismatched or missing signatures, even though each of
these handled more than 10,000 ballots each. It is statistically highly improbable that these counties
received no ballots that should have been rejected had standards prevailing in the majority of the
state been applied.

        Three possible explanations of these statistical discrepancies present themselves. One is
that some county election boards were especially aggressive or reticent in rejecting absentee
ballots, possibly in violation of state law. A second is that some county election boards may have
misreported – or failed to report – ballot rejections. A third is that some counties are hugely
demographically different from the rest of the state, which led their voters to make vastly fewer
(or more) mistakes on their absentee ballot signatures.

        The last explanation seems the least plausible. Cobb, Fulton, Gwinnett, and Paulding
counties are demographically similar and lie within the Atlanta metropolitan area, but they had
dramatically different experiences with absentee ballot rejections. Had Cobb, DeKalb, and Fulton
rejected absentee ballots for signature mismatch at the same rate that election officials did
statewide, they would have rejected 133 more ballots than they did, a 168% increase. It does not
seem plausible that Georgia voters in general make 168% more errors than voters in these three
counties. Three of the four counties that threw out zero ballots despite handling more than 10,000
of them apiece – Douglas, Muscogee, and Rockdale – have unusually high poverty rates and large
populations of elderly and first-time voters, the sorts of voters one might expect to make mistakes
on their ballots.

        The second explanation, wholesale misreporting of data, also seems unlikely, since the
Georgia Secretary of State has not previously made substantial corrections to these data, and the
data are reported in media accounts as reliable.

        Were the patterns visible in the 2020 election apparent in prior cycles as well? To answer
this question, this report performs a similar analysis on county absentee ballot handling data from
the 2016 and 2018 cycles.

         There are fewer extreme outlier counties in prior election cycles. In 2016, 12 counties were
statistically significantly different from the statewide norm at the 99.9% confidence level when it
comes to rejecting absentee ballots for signature mismatch, and only four were different when it
comes rejecting ballots for missing signatures. In 2018, just seven counties were statistically
significantly different in “mismatch” rejections, and four in “missing” rejections. DeKalb and
Fulton were extreme outliers in below-average mismatch rejections in the 2016 and 2018 cycles,
just as in 2020, while Cobb was an extreme outlier in below-average mismatch rejections in 2016,
as it was in 2020. Missing-ballot rejections were statistically significantly low in Fulton County in
both 2016 and 2018, and in Cobb in 2016. While Cobb was not statistically significantly lower
than the statewide norm using the extremely conservative threshold employed in this report in
2018, it was still lower than the statewide norm in that year for both mismatch and missing
rejections. In addition, Muscogee County has not rejected a single absentee ballot in any of the last


                                                  8
three cycles for any reason – this anomaly escapes statistical significance in 2016 and 2018 only
because absentee ballot counts were so low in those years.

      In general, the continuities in those counties where absentee ballot rejection rates are
abnormally low are striking. Cobb, DeKalb, Fulton, and Muscogee counties have been rejecting
remarkably few ballots since at least 2016, especially for signature mismatch.

        Counties with abnormally high absentee ballot rejection rates were not as consistent over
time. Clay is the only county with a consistently high signature mismatch rejection rate (its
missing-signature rejection rate has not usually been above the norm). However, with the county
handling fewer than 200 absentee ballots in both 2016 and 2018, it is reasonable to wonder whether
the independent-events assumption of the Poisson distribution is satisfied in such a small sample.
For instance, one or two households could conceivably account for the five mismatch rejections
that occurred there in 2018.

                                        CONCLUSION

        This report has examined the evidence to see whether absentee ballot rejection data by
county in Georgia display any demonstrable statistical anomalies. Strong statistical anomalies
were found. Abnormally low absentee ballot rejection rates in several counties have persisted over
time and are far enough away from the norm, with large enough sample sizes, that we can say with
greater than 99.99% confidence that they do not reflect the typical statistical variation that one
might find from drawing random samples from a known population.

       It is implausible that these anomalous rejection rates merely reflect differences across
counties in voters’ capabilities, because these anomalies are found mostly in populous, diverse,
metropolitan counties, and similar counties do not display anomalous results.

        It also seems unlikely that counties are misreporting data on absentee ballot rejections,
because the Secretary of State has not previously made significant revisions to these data from
prior electoral cycles, and the data are treated in the media as reliable.

         The remaining explanation seems most plausible: counties could be enforcing different
standards for rejecting absentee ballots, particularly for signature mismatch, where the anomalies
are generally more frequent and persistent. Some counties may be failing to do signature matching
at all, or do so only sporadically.




                                                        Date:    IZ/;o  lw


                                                9
Jason Sorens 1

APPENDIX A
                                          Jason Sorens
                                        Curriculum Vitae
                            Center for Ethics in Business and Governance
                                        Saint Anselm College
                                 100 Saint Anselm Drive, Box 1709
                                       Manchester, NH 03102
                                        jsorens@anselm.edu
                                         Tel.: (603) 641-7262

                                             EDUCATION

YALE UNIVERSITY                                                            New Haven, Conn.
Ph.D., Department of Political Science                                     May 2003
Subfield concentrations: Political Economy (primary), Comparative Politics, Political Theory

WASHINGTON AND LEE UNIVERSITY                                                  Lexington, Va.
BA, Economics and Philosophy (magna cum laude)                                 June 1998

                                       EMPLOYMENT HISTORY

SAINT ANSELM COLLEGE                                                       Manchester, N.H.
Director, Center for Ethics in Business and Governance                     Summer 2019–present
Program administration, fundraising, grant-writing, content production, conducting and writing
social science research

DARTMOUTH COLLEGE                                                             Hanover, N.H.
Lecturer, Department of Government                                            Fall 2013–Summer 2019
Teaching concentrations: political economy, U.S. politics (institutions and behavior), international
relations
Program Director, Political Economy Project                                   Fall 2014–Summer 2019

UNIVERSITY AT BUFFALO, STATE UNIVERSITY OF NEW YORK                           Buffalo, N.Y.
Assistant Professor, Department of Political Science                          Fall 2005–Summer 2013
Teaching concentrations: political economy, positive political theory (institutions and behavior),
comparative politics, political philosophy

YALE UNIVERSITY                                                          New Haven, CT
Lecturer, Department of Political Science                                Fall 2003–Spring 2005
Teaching concentrations: political economy, European politics, methodology

NEW SCHOOL UNIVERSITY                                                          New York, NY
Lecturer, Department of Political Science                                      Fall 2003

                                            PUBLICATIONS

                                                Books
Ruger, William, and Jason Sorens. 2018. Freedom in the 50 States: Index of Personal and Economic Freedom
(5th ed.). Washington, DC: Cato Institute. 287 pages.
Jason Sorens 2


Sorens, Jason. 2012. Secessionism: Identity, Interest, and Strategy. Montreal: McGill-Queen’s University
Press.

                                               Articles
Refereed Journals
McLean, Dylan S. and Jason Sorens. 2019. “The Changing Ideological Politics of U.S. State Firearms
Regulation.” Politics & Policy 47 (4): 638–72.

Sorens, Jason. 2018. “The Effects of Housing Supply Restrictions on Partisan Geography.” Political
Geography 66 (September): 44–56.

Cappelen, Christoffer and Jason Sorens. 2018. “Precolonial Centralisation, Traditional Indirect Rule,
and State Capacity in Africa.” Commonwealth & Comparative Politics 56 (2): 195–215.

Cross, Ester, and Jason Sorens. 2016. “Arab Spring Constitution-Making: Polarization, Exclusion,
and Constraints.” Democratization 23 (7): 1292–1312.

Sorens, Jason. 2016. “Secession Risk and Fiscal Federalism.” Publius: The Journal of Federalism 46 (1):
25–50. Winner of the John Kincaid Best Article Award.

Sorens, Jason and William P. Ruger. 2014. “Globalisation and Intrastate Conflict: An Empirical
Analysis.” Civil Wars 16 (4): 381–401.

Sorens, Jason. 2014. “Legal Regimes for Secession: Applying Moral Theory and Empirical Findings.”
Public Affairs Quarterly 28 (3): 259–88.

Sorens, Jason. 2014. “Fiscal Federalism, Jurisdictional Competition, and the Size of Government.”
Constitutional Political Economy 25 (4): 354–75.

Johnson, Noel D., William P. Ruger, Jason Sorens, and Steven Yamarik. 2014. “Corruption,
Regulation, and Growth: An Empirical Study of the United States.” Economics of Governance 15 (1): 51–
69.

Sorens, Jason. 2014. “Does Fiscal Federalism Promote Regional Inequality? An Empirical Analysis of
the OECD, 1980–2005.” Regional Studies 48 (2): 239–53.

Sorens, Jason and William P. Ruger. 2012. “Does Foreign Investment Really Reduce Repression?”
International Studies Quarterly 56 (2): 427–36.

Sorens, Jason. 2011. “Mineral Production, Territory, and Ethnic Rebellion: The Role of Rebel
Constituencies.” Journal of Peace Research 48 (5): 571–85.

Sorens, Jason. 2011. “The Institutions of Fiscal Federalism.” Publius: The Journal of Federalism 41 (2):
207–31.

Sorens, Jason. 2010. “The Politics and Economics of Official Ethnic Discrimination: A Global
Statistical Analysis, 1950–2003.” International Studies Quarterly 54 (3): 535–58.

Sorens, Jason. 2009. “The Partisan Logic of Decentralization in Europe.” Regional and Federal Studies
19 (2): 255–72.
Jason Sorens 3


Sorens, Jason. 2009. “Development and the Political Economy of Foreign Aid.” Journal of Private
Enterprise 24 (2): 87–100.

Sorens, Jason. 2008. “Regionalists Against Secession: The Political Economy of Territory in
Advanced Democracies.” Nationalism and Ethnic Politics 14 (3): 325–60.

Sorens, Jason, Fait Muedini, and William P. Ruger. 2008. “State and Local Public Policies in 2006: A
New Database.” State Politics and Policy Quarterly 8 (3): 309–26.

Sorens, Jason. 2005. “The Cross-Sectional Determinants of Secessionism in Advanced
Democracies.” Comparative Political Studies 38 (3): 304–26.

Sorens, Jason. 2004. “Globalization, Secessionism, and Autonomy.” Electoral Studies 23 (4): 727–52.

Sorens, Jason. 2001. “The Failure to Converge: Why Globalization Doesn’t Cause Deregulation,”
Critical Review 14 (1): 19–33.

Contributions to Books (Refereed)
Sorens, Jason. 2009. “Ethnicity and Nationalism in Wars of Secession.” In Robert A. Denemark
(ed.), International Studies Encyclopedia (Oxford, UK: Wiley-Blackwell).

Non-Refereed Articles
Sorens, Jason. 2011. “A Stability-Seeking Power: U.S. Foreign Policy and Secessionist Conflicts by Jonathan
Paquin” (book review), Perspectives on Politics 9 (4): 977–78.

Sorens, Jason. 2010. “The Foundations of Ethnic Politics: Separatism of States and Nations in Eurasia and the
World by Henry E. Hale” (book review), Journal of Politics 72: 260–62.

        OTHER RESEARCH, INVITED LECTURES, AND CONFERENCE PRESENTATIONS

“The Changing Ideological Politics of Firearms Regulation.” With Dylan McLean. Revise and
resubmit at Politics and Policy.

“Modeling State Policy Ideology: An Application to Firearms Regulation.” With Dylan McLean. State
Politics and Policy Conference, State College, Penna., June 8, 2018.

“The Changing Ideological Politics of Firearms Regulation.” With Dylan McLean. New England
Political Science Association Annual Meeting, Portsmouth, N.H., April 21, 2018.

“Autonomous Island and Exclave Jurisdictions: What Decolonization Can Tell Us About
Decentralization.” American Political Science Association Annual Meeting, San Francisco, Calif.,
September 2, 2017.

“Residential Building Restrictions, Cost of Living, and Partisanship: State- and County-Level
Analyses.” State Politics & Policy Conference, St. Louis, Mo., June 2, 2017.

“The Electoral Effects of Local Zoning Restrictions.” American Elections Academic Symposium,
Saint Anselm College, Goffstown, N.H., March 18, 2017.

“On the Moral Duties of Business.” With William Ruger. Corporate Social Responsibility conference,
Wake Forest University School of Business, April 16, 2016.
Jason Sorens 4


“Freedom in the 50 States.” With William Ruger. Association for Private Enterprise Education
annual meeting, Las Vegas, Nev., April 5, 2016.

“The Ethics of Secession.” Inliberty.ru invited lecture, Moscow, Russia, March 23, 2016.

“Vertical Fiscal Gaps and Economic Performance: A Theoretical Review and Empirical Meta-
Analysis.” Mercatus Working Paper, Mercatus Center at George Mason University, Arlington, Va.,
February 2016. Public Choice Society annual meeting, Ft. Lauderdale, Fla., March 12, 2016.

“The Two Logics of Perverse Fiscal Federalism in the Developing World.” 2014 American Political
Science Association annual meeting, Washington, D.C.

“The Business Political Cycle: Economic Conditions and Ideological Dimensionality in Multiparty
Systems.” 2012 American Political Science Association annual meeting, New Orleans, La., and at the
2014 New England Political Science Association annual meeting, Woodstock, Vt.

“Secessionism: Identity, Interest, and Strategy.” Invited lecture as part of University of the Basque
Country’s summer course on “The Right to Decide on Secession: The Creation of New States in
Europe,” June 17, 2013.

“Constitutionalizing the Right to Self-Determination.” Invited lecture at Centre Maurits Coppieters,
Brussels, Belgium, June 13, 2013.

“Secessionism in the New Europe.” Invited lecture as part of “Secession Redux” symposium at the
University of Texas, Austin, March 1, 2013.

“Secession: A Right to National Divorce?” Invited lecture at Yeshiva University, February 19, 2013.

“The Political Economy of Federalism.” Invited lecture at Texas State University, San Marcos, April
9, 2012.

With Govinda Bhattarai [second author]. “Resources, Ethnicity, and Commitment: Central
Government Policies Toward Mineral-Rich Ethnoregions.” 2011 American Political Science
Association annual meeting, Seattle, WA.

With William P. Ruger. “State Legislative Professionalism and Size of Government.” 2011 meeting of
the Midwest Political Science Association, Chicago, IL.

With Dean Stansel. “Fiscal Decentralization and Economic Freedom in the American States.” 2011
meeting of the Association for Private Enterprise Education, Nassau, The Bahamas.

Principal Investigator, State and Local Public Policies Database. Prepared with Fait Muedini and
William P. Ruger, available at http://www.statepolicyindex.com.

“Mineral Production, Territory, and Ethnic Rebellion: The Role of Rebel Constituencies.” 2010
meeting of the Peace Science Society, Forth Worth, TX.

“Fiscal Federalism and Regional Inequality.” 2008 American Political Science Association annual
meeting, Boston, MA.

“Globalization and Ethnic Discrimination.” International Studies Association annual meeting,
Chicago, IL, March 2007, at the Midwest Political Science Association annual meeting, Chicago, IL,
Jason Sorens 5


April 2007, and at the American Political Science Association annual meeting, Chicago, IL, August
2007.

“Why Are Separatists More Rebellious than Other Ethnic Groups?” International Studies
Association annual meeting, Chicago, IL, March 1, 2007.

“The Cross-Sectional Determinants of Regionalism in Advanced Democracies.” Presented at
Midwest Political Science Association annual meeting, April 2006, Chicago, IL.

“Countercyclical Macroeconomic Policies under Trade and Capital Openness.” Presented at Yale-
Harvard-Cornell Comparative Political Economy Research Symposium, 21 May 2004, New Haven,
CT.

“Explaining Regional Ideological Differences.” Presented at New England Political Science
Association annual meeting, 1 May 2004, Portsmouth, NH.

“Globalization, Secessionism, and Autonomy.” Presented at Southern Political Science Association
conference, 7 November 2002, Savannah, GA.

“The Political Economy of Capital Account Liberalization,” with Nancy Brune, Geoffrey Garrett,
and Alexandra Guisinger (unpublished manuscript). Yale University Department of Political Science.

“Social Order without the State: The Case of Somalia,” with Leonard Wantchekon (unpublished
manuscript). Yale University Department of Political Science.

                                        GRANT SUPPORT

Institute for Humane Studies, 2016 & 2017, two separate approximately $3,000 grants for
Dartmouth on-campus student discussion colloquia on the topics “Economics and a Free People”
and “New Perspectives on Political Problems.”
Julian Park Publication Fund, 2011, University at Buffalo College of Arts and Sciences, $8,000
subvention for publication of book, Secessionism.
Charles G. Koch Foundation, 2010-11, “Freedom, Migration, and Growth in the U.S.” $7,960 for
research assistants (Suparna Soni and Lance Newman). Role: PI.
DonorsTrust, Research Workshop Series in Markets and States, $15,000 (2008-10), $7,500 (2010-
11), $5,000 (2011-12). Role: director.

                                       ACADEMIC HONORS

John Kincaid Best Article Award, Publius: The Journal of Federalism, 2017.
Lisa Park Hertel Outstanding Professor teaching award, 2010-11 and 2011-12.
Olive W. Garvey Fellowship Program, Junior Faculty Division, 2nd place winner in essay
competition ($5,000), 2007.

                                             SERVICE

                                    Professional/Public Service
Director (see “Grant Support”), Research Workshop Series in Markets and States, University at
Buffalo, 2008-2013.
Lecturer, Institute for Humane Studies summer seminar for graduate students, Bryn Mawr College,
Philadelphia, PA, June 11-17, 2011.
Jason Sorens 6


Conference Director, Liberty Fund colloquium on “Federalism and Individual Liberty,” Jackson,
N.H., September 2015.
Conference Director, Liberty Fund colloquium on “Nationalism, the State, and Liberty,” Montreal,
Canada, October 2010.
Conference Director, Liberty Fund colloquium on “Political Obligation and State Legitimacy,” San
Francisco, Cal., June 2008.
Conference Director, Liberty Fund colloquium on “Secession, Local Autonomy, and Liberty,” New
Castle, N.H., April 2007.
Member, American Political Science Association.
Referee, American Journal of Political Science, American Political Science Review, British Journal of Politics and
International Relations, Cambridge University Press, Comparative Political Studies, Comparative Politics,
Conflict Management and Peace Science, Contemporary Politics, Democratization, Environment and Planning A,
Ethnopolitics, European Journal of Comparative Economics, European Journal of Political Research, European
Political Science Review, FWO-Vlaanderen, International Interactions, International Journal of Comparative
Sociology, International Studies Quarterly, Journal of Common Market Studies, Journal of Institutional Economics,
Journal of Peace Research, Journal of Politics, Journal of Social Philosophy, Kansas University Press, Law and
Policy, National Science Foundation, Nationalities Papers, Oxford University Press, Palgrave Macmillan,
Policy and Internet, Political Behavior, Polity Press, Public Choice, Publius: The Journal of Federalism, Regional
and Federal Studies, Regional Studies, Routledge, Sociological Forum, State Politics and Policy Quarterly, Studies
in Comparative International Development, Swiss National Science Foundation, United Nations University
Press, Urban Studies, World Development, World Politics, Yale University Press.
                                                  University Service
Departmental committees: 2006-7 Comparative Politics Search Committee, 2006-7 International
Relations Search Committee, 2006-7 Advisory Committee, 2006-7 Graduate Committee, 2006-7
Comparative Politics Field Examination Committee, 2006-7 International Relations Field
Examination Committee, 2006-7 Methodology Field Examination Committee, 2007-8 International
Relations Search Committee, 2007-8 Comparative Politics Field Examination Committee, 2007-8
International Relations Field Examination Committee, 2008-9 Comparative Politics Field
Examination Committee, 2008-9 International Relations Field Examination Committee, 2009-10
Graduate Committee, 2009-10 Comparative Politics Field Examination Committee, 2010-11
Undergraduate Committee, 2011-12 Comparative Politics Field Examination Committee.
Student oral field examination committees: Sooh-Rhee Ryu, Kijoo Kim, Chia-Sheng Chen,
Yung-Ming Yen, Jee Yong Kim, Wooksung Kim, Meredith-Joy Petersheim.
First reader, Master’s projects & theses: Terry Bagia, Thom Hierl, Will Taylor.
Second reader, Master’s projects & theses: Vanessa Brown, David A. Scott, Dan Loge, Jennifer
Kaplan, Morgan Fallon.
Second reader, undergraduate honors thesis: Aaron Krolikowski.
Graduate independent studies: Jee Yong Kim, Sooh-Rhee Ryu, Brian Nottingham, Meredith-Joy
Petersheim.
Undergraduate independent study: Roman Gressel.
Dissertation committees: Meredith-Joy Petersheim, Sooh-Rhee Ryu, Jesse Wasson, Yungming Yen,
Jee Yong Kim, Thomas Placito, Megan Gall, Brian Hardt.

                          Professionally Related Community Service
Unpaid consultant, ISAF intelligence in Afghanistan.
Unpaid lecturer, Centre Maurits Coppieters, Barcelona, Catalonia.
Unpaid lecturer, International Institute of Buffalo.
Unpaid lecturer, Ethics and Economics Education of New England.

                                     EXPERT WITNESS EXPERIENCE

Brett Baber, et al. v. Matthew Dunlap, et al., U.S. District, Maine 1:18-CV-465-LEW (2018) (prepared
expert report)
